DISMISS; and Opinion Filed February 6, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00569-CV

                              ABRI STERLACCI, Appellant
                                        V.
                            MICHAEL STERLACCI, II, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-50656-2017

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                 Opinion by Justice Lang-Miers
       Before the Court is appellant’s January 30, 2018 unopposed motion to dismiss the appeal.

Appellant informs the Court that the parties have settled. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


170569F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ABRI STERLACCI, Appellant                         On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
 No. 05-17-00569-CV         V.                     Trial Court Cause No. 219-50656-2017.
                                                   Opinion delivered by Justice Lang-Miers;
 MICHAEL STERLACCI, II, Appellee                   Justices Myers and Boatright, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellee Michael
Sterlacci, II recover his costs of this appeal from appellant Abri Sterlacci.


Judgment entered this 6th day of February, 2018.




                                             –2–